Final decree affirmed. Mrs. Lombard built her house and a narrow one car garage in 1937 when automobiles were smaller than today and before certain zoning restrictions became applicable. To enlarge the garage sufficiently to accommodate reasonably a single modern vehicle of *789domestic manufacture, she sought a permit (allowable under § XIX of the town zoning by-law) to widen the garage in a manner which would encroach only eighteen inches upon the twenty foot side yard area now required by the zoning by-law. Only one member of the board of appeal voted to deny her application. Unanimous approval was required. See G-. L. c. 40A, § 19, as amended through St. 1955, c. 349. Upon appeal under Gr. L. c. 40A, § 21, as amended through St. 1960, c. 365, a judge of the Superior Court made careful subsidiary findings. He correctly concluded that, in the circumstances, the denial of this trivial exception was arbitrary and capricious. Mahoney v. Board of Appeals of Winchester, 344 Mass. 598, 600-601. See Pendergast v. Board of Appeals of Barnstable, 331 Mass. 555, 560, where it was recognized that an exception to the general rule there stated might exist where the decision of a board of appeal “is unreasonable, whimsical, capricious, or arbitrary and so illegal.”
Harry E. Warren, Town Counsel (John M. Mullen with him), for the defendant.
Stuart Macmillan (Jackson W. Wright, Jr., with him) for the plaintiff.